THE COURT.
At the June term, 1904, of the district court of Cochise County, the defendant, Jesus Gomez, was convicted of murder of the second degree, and sentenced to a term of ten years’ imprisonment in the territorial prison. We have before us only a transcript of the record in this case. No brief has been filed, or assignment of errors, and we are not advised as to what the appellant complains of or relies upon for a reversal. We have made a careful examination of the record, but can find no error which would warrant our disturbing the judgment of the court below.